Citation Nr: 1816818	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI)

2. Entitlement to service connection for lumbar spine disability.

3. Entitlement to service connection for cervical spine disability.

4. Entitlement to service connection for bilateral upper extremity (BUE) disability, claimed as secondary to lumbar and cervical spine disabilities.

5. Entitlement to service connection for bilateral lower extremity (BLE) disability, claimed as secondary to lumbar and cervical spine disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2012 and July 2013 rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran submitted a June 2014 VA Form 9, Substantive Appeal, in which he requested a Travel Board hearing.  The record shows the Veteran was subsequently scheduled for Board hearings in February and April 2017.  However, the Veteran cancelled his hearings before the Board.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

The issues of entitlement to service connection for lumbar spine, cervical spine, and BUE and BLE disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have residuals of a TBI.


CONCLUSION OF LAW

The criteria for service connection for TBI are not met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in October 2011, April 2013 and June 2014.

As explained more fully in the Remand section below, the record includes a December 2012 Social Security Administration (SSA) Decision which granted the Veteran's disability claim due to his lumbar and cervical spine disabilities and PTSD.  No other disability was identified in the decision.  The claims file also shows that the RO was provided with a copy of the SSA records via CD.  See April 2013 SSA National Records Center Reply.  However, the only SSA record uploaded to VBMS is the December 2012 SSA Decision. 

The Board notes that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As the record shows the Veteran in not in receipt of SSA benefits in relation to his service connection claim for a TBI, the Board will proceed with a decision on that claim.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Traumatic Brain Injury

The Veteran seeks service connection for TBI which he asserts is related to his period of active duty service.  Specifically, the Veteran asserts that he developed a TBI due a fire fighting incident in service in which he received a blow to the back of his head by an out-of-control fire hose.

1. Factual Background

The Veteran's service treatment records (STRs) include an October 1980 enlistment examination which noted a normal head and neurologic evaluation.  The Veteran denied any frequent or severe headaches, head injury or neuritis.  A September 1983 examination noted a normal head and neurologic evaluation.  The Veteran reported frequent or severe headaches.  Headaches were reported in the past but not at present.  He denied any head injury or neuritis.  

A February 1984 STR noted the Veteran hit his head above his right eye on an I-Beam.  The clinician noted a raised welt above the right eye and tenderness above the area and side of his nose.  The Veteran was assessed with head trauma.  The following day the Veteran complained of dizziness and blurry vision.  Pain was noted at the frontal right side.  An optical examination was normal and a hemorrhage was ruled out.  

A May 1984 STR noted the Veteran was hit in the back of the neck with a hose which also knocked off his oxygen tank.  The Veteran stated that the next thing he knew he was on a stretcher.  The Veteran was evaluated by a physician and his eyes were noted as equal and reactive.  The Veteran was also found conscious to time and place and his motor reflexes were good.  He was assessed with hematoma to the frontal lobe of his head.  No obvious deformity was found to the neck.  The Veteran was further assessed with smoke inhalation and loss of consciousness.  Another May 1984 STR noted the Veteran complained of being hit in the back of his neck by a fire hose and he reported a headache.  The Veteran was assessed with muscular skeletal pain and treated with pain medication and an ice pack to the neck.

A September 1984 examination noted a normal head and neurologic evaluation.  The Veteran denied any frequent or severe headaches or neuritis.  The Veteran did report prior head trauma.  Additionally, a March 1985 separation examination did not note an abnormal head or neurologic evaluation.  The Veteran reported a head injury and denied any dizziness, frequent or severe headaches or neuritis.  With regard to his reported head injury, the examination report shows the Veteran referred to a December 1984 incident and denied any loss of consciousness.  

Post-service medical records include a September 2005 MRI brain scan which was negative.  An October 2012 VA posttraumatic stress disorder (PTSD) examination report shows the Veteran was not found to have a diagnosis for TBI.

The Veteran underwent a VA TBI examination in April 2013.  The examiner determined the Veteran did not have a TBI diagnosis.  The examiner noted that the STRs showed the Veteran reported being struck by an I-Beam in February 1984.  No loss of consciousness or alteration of consciousness was noted.  Symptoms reported by the Veteran at that time included blurry vision and dizziness and he was diagnosed with head trauma.  The examiner also noted the Veteran's separation examination which included a history of head trauma in December 1984 without loss of consciousness, that he did not receive treatment at that time, and that he denied any headache or other residuals.  The Veteran reported that he sustained a head injury in May 1984 when he was struck by a fire hose in the face and head resulting in loss of consciousness.  The Veteran also reported that this occurred while he was fighting a fire and that while he was unconscious his oxygen canister ran out and that he was without use of his oxygen canister for 45 minutes.  In addition, he asserted that he developed symptoms of severe headaches and neck soreness.  Current symptoms included persistent neck pain, right arm pain and weakness since a cervical laminectomy in September 2010.  The Veteran further reported that he became less sociable, more withdrawn, confused and had difficulty with memory since his head injury.  The examiner noted no impairment related to the 10 facets of TBI-related cognitive impairment and subjective symptoms.  Based on a review of the STRs, lay statements, claims file and examination results, the examiner found no TBI associated with the documented head trauma in February 1984.  The examiner noted that although the Veteran was treated for a closed head injury at that time, there was no mention of loss of consciousness, confusion, or abnormality upon neurological examination nor was the Veteran diagnosed with a concussion.  Accordingly, the examiner found that the evidence supported an in-service closed head injury without associated TBI.  The examiner also found that the reported memory complaints and personality changes following the in-service fire incident was more likely due to the Veteran's PTSD, chronic insomnia, chronic pain and, alternatively, possibly due to opioid and marijuana use.

The examiner also noted a diagnosis for migraines including migraine variants with no known date of diagnosis.  The Veteran reported ongoing throbbing headaches that emanated from his upper neck which radiated into his occiput.  Related symptoms included nausea, photophobia, and lightheadedness/disequilibrium.  The examiner also noted the Veteran was currently on medication to treat his headaches.  The examiner opined that the Veteran's migraines "less than likely" began in service or were due to an in-service head injury.  In support of his opinion, the examiner noted that the Veteran denied any frequent or severe headaches on his separation examination in 1985, that there was no indication of treatment for recurrent headaches during service which, therefore, indicated no causal relationship between the current headaches and the reported in-service injury.  Additionally, the examiner noted that the medical evidence of record made no clear mention of treatment for migraines since 2011.

An April 2013 VA CT brain scan was normal.  The physician noted a history for headaches, confusion, memory issues and dizziness.  A June 2013 VA medical record shows the Veteran underwent neuropsychological testing in May 2013 which revealed no brain dysfunction.  The physician noted that the Veteran's PTSD was likely interfering with his cognitive function.  A November 2014 private medical record shows a diagnosis for headaches associated with sexual activity.

A March 2015 VA PTSD examination noted the Veteran did not have a diagnosis for TBI.

In a February 2017 statement, the Veteran asserted that during service he served aboard the USS Enterprise as a firefighter.  In this capacity, he asserted that he responded to a fire in the Marine Detachment berthing during which he was hit in the back of his neck and head by a brass fire nozzle due to the fire hose being dropped by his team.  He also reported losing consciousness.  He further stated that when he came too he could not move his arms or legs and his air canister was empty.  As a result of his air running out, the Veteran asserted the he breathed in bad air.  In addition, the Veteran asserted that he did not report any neck, back or headache disabilities on his separation examination because he did not want to delay his separation from service.  

2. Legal Analysis

Based on a review of the evidence, the Board finds that service connection for TBI is not warranted.

Initially, the Board notes that the Veteran's February and May 1984 in-service head injuries are documented in his STRs.  Thus, the remaining questions are whether the Veteran has a diagnosis for TBI, and whether such is related to service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A review of the evidence shows the Veteran reported the following TBI related symptoms: persistent neck pain, right arm pain and weakness, headaches, becoming less sociable and more withdrawn, declining memory and insomnia.  However, the Board notes that the Veteran does not currently have a diagnosis for a TBI.  In this regard, the Board recognizes the April 2013 VA examination in which the VA examiner specifically determined the Veteran did not have a TBI diagnosis.  While the examiner did not appear to refer to STRs addressing the May 1984 fire hose incident and only referenced the February 1984 STR noting  head trauma; the examiner did acknowledge the Veteran's lay statements as to the May 1984 incident.  In any event, the examiner conducted a comprehensive TBI evaluation including a review of the 10 facets of TBI-related cognitive impairment and subjective symptoms for which he found no related impairment.  In addition, the examiner found that the reported TBI related symptoms of memory and personality changes were more likely due to the Veteran's PTSD which also included symptoms of chronic insomnia.  

Additionally, the Board notes that VA PTSD examinations that occurred in October 2012 and March 2015 also determined that the Veteran did not have a diagnosis for a TBI.  Therefore, the Board finds that the totality of the medical evidence of record does not support a current TBI diagnosis.  Thus, the first Shedden requirement has not been met.

The Board further notes that many of the TBI symptoms the Veteran asserts have been determined to be related to his service-connected PTSD   The Veteran was granted service connection for PTSD in a July 2013 rating decision.  The Veteran was assigned an initial evaluation of 70 percent based on the following symptoms: disturbances of motivation and mood; flattened affect; difficulty in establishing and maintaining effective work and social relationships; and mild memory loss.  The record further shows that an April 2015 rating decision increased the disability rating for the Veteran's PTSD to 100 percent based upon the following symptoms: grossly inappropriate behavior; difficulty in adapting to work; near continuous panic affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgement, thinking, or mood; disturbances of motivation and mood; flattened affect; and chronic sleep impairment.

In addition, the Veteran has separately claimed service connection for a cervical spine disability with a secondary claim for bilateral upper extremity symptoms, and the medical evidence of record shows that he has been diagnosed with degenerative joint disease and degenerative disc disease of the cervical spine.  These claims are addressed in the Remand section below.

Thus, the only remaining symptom not readily attributable to a service-connected disability or a diagnosed condition is his report of headaches.  With regard to the reported headache residuals, the April 2013 VA examiner opined that the current symptoms "less than likely" began during service or were due to an in-service head injury.  In support of this finding, the examiner noted that the Veteran denied any frequent or severe headaches on his separation examination and that medical evidence of record made no clear mention of treatment for migraines since 2011.  In this regard, the Board further acknowledges that the STRs show the Veteran reported frequent or severe headaches on a September 1983 examination prior to the initial head trauma in February 1984.  However, following both the February and May 1984 incidents the Veteran denied any frequent or severe headaches during a September 1984 examination in addition to his March 1985 separation examination.  Thus, the Board finds that the evidence of record supports the April 2013 VA examiner's findings.

The Board acknowledges the Veteran is competent to report on that which he has personal knowledge, such as the circumstances of his in-service head injuries and residuals thereof, to the extent that he was capable of observing them.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, mere competence is not enough to make the Veteran's assertions in this case probative; the evidence must also be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

However, the Board finds that the claimed residuals of a TBI are not credible.  The issue of whether the Veteran has a TBI diagnosis is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran does not report that he has the requisite medical expertise to provide a diagnosis in this manner.  

Additionally, the Board finds that the Veteran's assertions that he did not report any ongoing complaints of frequent or severe headache during his separation examination are not credible as his separation examination shows he reported several other disabilities including hearing loss, head injury, skin diseases, broken bones, tumor, hernia and foot trouble.  Moreover, as noted above, the Veteran additionally denied any such symptoms during his September 1984 examination.  Thus, the Board finds that the Veteran has been an inconsistent historian as to the symptoms he has reported in connection with his TBI claim. 

Accordingly, based on the entirety of the medical evidence of record, the Board finds that the Veteran does not have a diagnosis of, or suffer residuals from, TBI.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The medical evidence of record does not show that the Veteran had a TBI during the appeal period.  Further, there is no evidence that he had a TBI prior to his date of claim to indicate that such a disability existed when it was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  The claim is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a traumatic brain injury (TBI) is denied.


REMAND

With regard to the remaining issues on appeal, the Board finds that further development is necessary.  

As noted above, an April 2013 SSA National Records Center Reply record shows the RO was provided with SSA records in connection with a favorable December 2012 Decision that granted disability benefits based upon the Veteran's cervical and lumbar spine disabilities in addition to his service-connected PTSD.  In fact, the favorable decision was primarily based on the cervical and lumbar spine disabilities.  The April 2013 SSA record further shows that related documents were provided to the RO via CD.  However, a review of the record shows that those records have not been uploaded into VBMS and, thus, are not currently available for review. 

The Board notes that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

As the SSA records clearly incorporate findings related to the remaining service connection claims on appeal, attempts to obtain and associate with the claims file any outstanding SSA records should be made. 

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Identify and obtain any outstanding SSA records that are not already associated with the record.  If these records are unavailable, a written statement to this effect must also be incorporated into the claims file.

3. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


